DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation for 35 U.S.C. 101
Claim 34 is not rejected under 35 U.S.C. 101, as the applicant’s specification p45 lines 15-17 explicitly defines the claimed “computer-readable media” to exclude transitory media.

Allowable Subject Matter
Claims 1, 4-6, 8, 11, 14-17, 21-25, 27, 28, 30, 32, and 34 allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Getz et al. (“Coupled two-way clustering analysis of breast cancer and colon cancer gene expression data”), provided by the applicant, discloses a method of clustering gene expression into partitions of relevant classes, however, does not disclose: constructing a plurality of data vectors characterizing respective biological samples and comprising components representing attributes of the respective biological samples; defining one or more measures representative of similarity between data vectors of the plurality of data vectors; by one or more computer processors having memory attached thereto: performing an iterative improvement procedure on a grand canonical ensemble comprising a plurality of particles variably distributed among two or more partitions, the particles representing respective data vectors of the plurality of data claims 32 and 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/Soo Jin Park/Primary Examiner, Art Unit 2668